              IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF TENNESSEE
                        WESTERN DIVISION

                                )
SCOTT TURNAGE, CORTEZ D.        )
BROWN, DEONTAE TATE, JEREMY     )
S. MELTON, ISSACCA POWELL,      )
KEITH BURGESS, TRAVIS BOYD,     )
TERRENCE DRAIN, and KIMBERLY    )
ALLEN on behalf of themselves   )
and all similarly situated      )
persons,                        )
                                )
     Plaintiffs,                )
                                )
v.                              )   No. 16-2907
                                )   Consolidated with:
BILL OLDHAM, in his individ-    )   No. 17-2015
ual capacity and in his offi-   )   And Consolidated with:
cial capacity as Sheriff Of     )   No. 17-2795
Shelby County, Tennessee,       )
ROBERT MOORE, in his individ-   )
ual capacity and in his offi-   )
cial capacity as Jail Direc-    )
tor of Shelby County, Tennes-   )
see, CHARLENE MCGHEE, in her    )
individual capacity and in      )
her official capacity as As-    )
sistant Chief Jail Security     )
of Shelby County, Tennessee,    )
DEBRA HAMMONS, in her indi-     )
vidual capacity and in her      )
official capacity as Assis-     )
tant Chief of Jail Programs     )
in Shelby County, Tennessee,    )
SHELBY COUNTY, TENNESSEE, and   )
TYLER TECHNOLOGIES, INC.,       )
                                )
     Defendants.                )
                                )
                                )

                            ORDER
       Before the Court is Defendant Tyler Technologies, Inc.’s

(“Tyler”) August 20, 2018 Motion to Dismiss.         (ECF No. 105.)

Plaintiffs filed a response on September 12, 2018.         (ECF No.

109.)    Defendants replied on September 26, 2018.    (ECF No. 111.)

       For the following reasons, Defendant Tyler’s Motion to Dis-

miss is GRANTED in part and DENIED in part.

  I.     Background

       Plaintiffs bring a class action against Shelby County and

Shelby County officials Bill Oldham, Robert Moore, Charlene

McGhee, and Debra Hammons, in their individual and official ca-

pacities (collectively, the “Shelby County Defendants”).       (ECF

No. 103.)    Plaintiffs also sue Tyler Technologies, Inc.     (Id.)

Plaintiffs claim they were unlawfully detained at the Shelby

County Jail following the County’s installation of a new computer

tracking system.      That system included Defendant Tyler’s Odyssey

software.   Plaintiffs bring claims against Shelby County Defend-

ants under 42 U.S.C. § 1983 for violations of Plaintiffs’ Fourth

and Fourteenth Amendment rights.        Plaintiffs bring negligence

claims against Tyler.

       Shelby County uses a computer system to process and track

information about the arrest files, criminal cases, and court

records of inmates at the Shelby County Jail (the “Jail”).     (Id.

¶ 22.)    The computer tracking system organizes and manages in-

formation including inmates’ posting of bond, pretrial probable

                                   2
cause determinations, and the release of arrestees whose bonds

have been posted.    (Id.)

       In 2012, Shelby County decided to replace its in-house de-

veloped computer tracking system and solicited bids from provid-

ers.    (See Contract, ECF No. 105-2 at 927.)    On July 22, 2013,

Shelby County contracted with Tyler to design, install, and in-

tegrate a new court management system (the “Contract”) that in-

cluded Tyler’s Odyssey software.      (Id.)

       In October 2016, Shelby County began implementing the new

integrated criminal justice system (“iCJIS”), of which the Od-

yssey software was a central part.      (Third Am. Compl., ECF No.

103 ¶ 23.) On November 1, 2016, Shelby County stopped using its

previous computer tracking system and began “record[ing] all

arrest and inmate activity by hand.”    (Id. ¶ 52.)   The new system

and Odyssey software “went ‘live’” on November 7, 2016.      (Id.)

       By November 15, 2016, deficiencies in the system had become

apparent to court staff.     (Id. ¶ 53.) Judge William Anderson of

the Shelby County General Sessions Court characterized the fail-

ings of the new system as follows:

            I apologize for the system . . . . [O]ne
            person being in jail too long is bad enough,
            but 15, 20, 30 . . . . We expected problems
            but we didn’t expect problems of this mag-
            nitude, where people remain and languish in
            jail without even getting a bond set, with-
            out having [a] court appearance set and us
            not even knowing how to go about solving the
            problem . . . how do you lose somebody in

                                  3
            the system for three weeks . . . . Everybody
            says it’s the [computer] system.”

(Id.)

       After the new computer system was put in place, the named

Plaintiffs were allegedly kept in jail beyond the dates set for

their release.       Plaintiff Travis Boyd represents that he was

arrested without a warrant and incarcerated on November 2, 2016.

(Id. ¶ 86.)     It took the Odyssey System seven days to show that

Plaintiff Boyd was “booked.”       (Id.)   Only after the computer

showed Plaintiff Boyd’s status was he afforded a probable cause

review.    (Id.)    Plaintiff Boyd was then detained two days after

posting bond.      (Id. ¶ 87.)

       Plaintiff Terrence Drain represents that he was arrested

without a warrant and incarcerated on November 3, 2016.     (Id. ¶

89.)    The Odyssey System showed Plaintiff Drain was “booked”

five days later. (Id.)     Only after the computer showed Plaintiff

Drain’s status was he afforded a probable cause review.       (Id.)

After Plaintiff Drain was “booked,” his attempt to post bond was

refused because bond “did not appear in the clerk’s case manage-

ment software until” three weeks later.     (Id. ¶ 91.)

       Plaintiff Jeremy S. Melton represents that he was detained,

from November 10, 2016, until November 14, 2016, four days after

entry of an order for his release, because the “order was not in

the Computer System.”      (Id. ¶ 79.)


                                   4
     Plaintiff Deontae Tate represents that he was prevented

from posting bond to secure his release for five days, from

November 6, 2016, to November 11, 2016, because “he was not in

the Computer System and thus could not post bond.”           (Id. ¶ 79.)

     Plaintiff Issacca Powell represents that, on his arrest on

November 11, 2016, the “computer system . . . indicated that

there was an active warrant for his arrest on the charge of being

a convicted felon in possession of a weapon.”         (Id. ¶ 82.)     When

he was taken before a judge eleven days after his arrest, Powell

had to be “returned to the jail because the Odyssey System did

not reflect any pending case against” him.         (Id.)   After posting

bond, Plaintiff Powell was detained for two additional days.

(Id.)

     Plaintiff Cortez D. Brown represents he was detained from

November 6, 2016, to November 14, 2016, seven days after the

charges against him were dismissed.        (Id. ¶ 78.)

     Plaintiff Keith Burgess represents that the Odyssey System

failed to reflect that a warrant for his arrest had been recalled

on November 16, 2016, resulting in his unlawful arrest and in-

carceration for five days.        (Id. ¶¶ 83-84.) 1     After Burgess’s

release, the Odyssey System did not reflect the recalled arrest

warrant until four months later.        (Id. ¶ 85.)


     1  The Third Amended Complaint states “November 16, 2017.” (ECF No.
103 ¶ 83.) This appears to be an error. The surrounding dates and time-
line occur in 2016.

                                    5
      Plaintiff Scott Turnage represents that his eighty-hour de-

tention, beginning on February 18, 2017, arose from “an [attach-

ment Pro Corpus] that should have already been purged from the

Odyssey System[.]”      (Id. ¶ 76.)

      After implementation of the new computer system, Earle Far-

rell,   a   Shelby    County   Sheriff’s     Department   representative,

“acknowledged that the intake process was taking six times as

long as usual.”        (Id. ¶ 55.)        Despite that delay, Tyler and

Shelby County continued to use the new computer system.

      On November 17, 2016, Plaintiff Powell filed a class action

complaint against Defendant Oldham, in his individual capacity

and in his official capacity as Shelby County Sheriff.           (ECF No.

1.)

      On March 9, 2017, the Shelby County Defendants filed a

consent motion to consolidate actions against Tyler and the

Shelby County Defendants by the named Plaintiffs.           (ECF No. 41.)

The Court granted the consent motion on March 13, 2017, and

directed Plaintiffs to file one consolidated complaint.              (ECF

No. 42.)     Plaintiffs filed an Amended Complaint for the consol-

idated class action on March 24, 2017.          (ECF No. 43.)

      Plaintiffs filed a Second Amended Complaint on May 4, 2017.

(ECF No. 52.)

      On March 9, 2018, the Court consolidated Powell, et al.

v. Oldham,    et     al.,   2:16-cv-2907-SHM-tmp    (W.D.   Tenn.)   with

                                      6
Ingram, et al. v. Oldham, et al, 2:17-cv-2795-SHM-tmp (W.D.

Tenn.).     (ECF No. 89.)     The Court ordered Plaintiffs in both

actions to file a consolidated complaint.     (Id. at 743.)   Plain-

tiffs filed a Third Amended Complaint on July 30, 2018.         (ECF

No. 103.)    Defendant Tyler filed this Motion to Dismiss on August

20, 2018.    (ECF No. 105.)

  II.     Jurisdiction & Choice of Law

     Plaintiffs assert a right to relief from the Shelby County

Defendants under 42 U.S.C. § 1983 for violations of Plaintiffs’

Fourth and Fourteenth Amendment rights.     (Third Am. Compl., ECF

No. 103 ¶ 2.)    The Court has federal question jurisdiction over

Plaintiffs’ § 1983 claim under 28 U.S.C. § 1331.      See Morrison

v. Bd. of Educ. of Boyd Cty., 521 F.3d 602, 607 (6th Cir. 2008).

     Plaintiffs contend that the Court has jurisdiction over

their claims against Tyler under the Class Action Fairness Act,

28 U.S.C. § 1332(d) (“CAFA”). (ECF No. 103 ¶ 3.)        CAFA vests

federal district courts with original jurisdiction to hear a

class action if: (1) the class has more than 100 members; (2)

the parties are minimally diverse; and (3) the amount in contro-

versy exceeds $5,000,000 after aggregating the claims of the

individual members of the proposed class.        See Standard Fire

Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013) (citing 28 U.S.C.

§ 1332(d)(2), (d)(5)(B), (d)(6), (d)(1)(D)). Under CAFA, a class



                                   7
action is any civil action filed under Rule 23 of the Federal

Rules of Civil Procedure.      28 USC § 1332(d)(1)(B).

     Plaintiffs bring claims on behalf of “at least 1000” class

members and invoke Rule 23. (See Third Am. Compl., ECF No. 103

¶¶ 104, 107.)      The named Plaintiffs are citizens of Tennessee.

(Id. ¶ 3.)    Tyler is a corporation organized under the laws of

Delaware and has its principal place of business in Texas.       (Id.)

Because Plaintiffs and Tyler are citizens of different states,

CAFA's minimal diversity requirement is satisfied. See 28 U.S.C.

§ 1332(d)(2)(A).

     Plaintiffs seek $144,000,000.00 in damages. (ECF No. 103

¶ 104.)    A plaintiff's assertion of the amount in controversy is

not questioned unless it appears “to a legal certainty” that a

claim is for less than the jurisdictional amount.         Schultz v.

General R.V. Ctr., 512 F.3d 754, 756 (6th Cir. 2008).          It does

not appear to a legal certainty that Plaintiffs and the class

members cannot recover the amount asserted.          Plaintiffs have

satisfied    the     amount   in   controversy   requirement     under

§ 1332(d)(2).      CAFA's numerosity, minimal diversity, and amount-

in-controversy requirements are satisfied.       The Court has juris-

diction.

     Where the underlying basis for CAFA jurisdiction is diver-

sity, the forum state’s choice of law rules apply.       See Savedoff

v. Access Group, Inc., 524 F.3d 754, 760 n.5, 762 (6th Cir. 2008)

                                   8
(applying forum state’s choice of law provisions where federal

jurisdiction was premised on 28 U.S.C. § 1332(d)(2)(A)).

     Where, as here, there is no dispute that a certain state’s

substantive law applies, the court will not conduct a choice of

law analysis sua sponte.     See GBJ Corp. v. E. Ohio Paving Co.,

139 F.3d 1080, 1085 (6th Cir. 1998).     The parties assume that

Tennessee substantive law applies and ground their arguments

accordingly.    The Court will apply Tennessee substantive law to

Plaintiffs’ claims against Tyler.

  III. Standard of Review

     Federal Rule of Civil Procedure 12(b)(6) allows dismissal

of a complaint that “fail[s] to state a claim upon which relief

can be granted.”    A Rule 12(b)(6) motion permits the “defendant

to test whether, as a matter of law, the plaintiff is entitled

to legal relief even if everything alleged in the complaint is

true.”   Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993) (citing

Nishiyama v. Dickson Cty., 814 F.2d 277, 279 (6th Cir. 1987)).

A motion to dismiss tests only whether the plaintiff has pled a

cognizable claim and allows the court to dismiss meritless cases

that would waste judicial resources and result in unnecessary

discovery.     See Brown v. City of Memphis, 440 F. Supp. 2d 868,

872 (W.D. Tenn. 2006).

     When evaluating a motion to dismiss for failure to state a

claim, the Court must determine whether the complaint alleges

                                 9
“sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”   Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).    If a court decides in light of its

judicial experience and common sense, that the claim is not

plausible, the case may be dismissed at the pleading stage.

Iqbal, 556 U.S. at 679.    The “[f]actual allegations must be

enough to raise a right to relief above [a] speculative level.”

Ass’n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d

545, 548 (6th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

     A claim is plausible on its face if “the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct al-

leged.”   Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556). A complaint need not contain detailed factual allegations.

However, a plaintiff’s “[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do

not suffice.”   Id.




                               10
  IV.     Analysis

     Plaintiffs bring two claims against Tyler: (1) negligence;

and (2) negligent training and supervision.    (Third Am. Compl.,

ECF No. 103 ¶¶ 123–36.)

     A.     Negligence Claim

        To make a prima facie claim of negligence under Tennessee

law, a plaintiff must establish five elements: (1) the defendant

owed a duty of care to the plaintiff; (2) the defendant breached

the applicable standard of care; (3) the plaintiff suffered an

injury; (4) defendant’s conduct was a cause in fact of the in-

jury; and (5) defendant’s conduct was a proximate cause of the

injury.     Giggers v. Memphis Hous. Auth., 277 S.W.3d 359, 364

(Tenn. 2009) (citing McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn.

1995)).

     Tyler argues that Plaintiffs’ negligence claim fails for

three reasons: (1) Plaintiffs’ factual allegations are implau-

sible because they are untrue, insufficient, and contradicted by

the Contract (ECF No. 105-1 at 913); (2) Tyler’s software was

not a cause in fact or proximate cause of Plaintiffs’ injuries

(id. at 914); and (3) Plaintiffs’ claim is barred by the economic

loss doctrine because they seek to recover “purely economic dam-

ages,” (id. at 911).   Tyler does not directly challenge the duty,

breach, or injury elements of negligence.



                                11
           1.     Factual Allegations

     Tyler makes three arguments about the sufficiency of Plain-

tiffs’ factual allegations.     Tyler contends that: (1) the alle-

gations are untrue; (2) Plaintiffs do not plead sufficient facts

to connect Tyler to the events at the Jail; and (3) Plaintiffs’

allegations are contradicted by the Contract.     (See ECF No. 105-

1 at 911–12.)

     Tyler argues that the Third Amended Complaint is “based on

an incorrect factual premise” and that Plaintiffs “incorrectly

characterize Odyssey as the ‘heart’ of iCJIS.”    (Id. at 913–14.)

Tyler represents that its Odyssey software was “implemented in,

and only in, the Shelby County Criminal Courts.”     (Id. at 914.)

Tyler also represents that “[o]ther parties were responsible for

the implementation of the Jail software, the integration HUB,

and even the specific integration of Odyssey’s information into

iCJIS.”   (Id. at 914.)

     On a motion to dismiss under Rule 12(b)(6), the Court must

accept all well-pled factual allegations as true.        League of

United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th

Cir. 2007).     To the extent Tyler contends that Plaintiffs’ claim

fails because the factual allegations in the Third Amended Com-

plaint are untrue, Tyler’s contention cannot be sustained.      To

the extent Tyler invites the Court to consider facts not con-

tained in the Third Amended Complaint or the documents attached

                                  12
to or referred to in it, the Court can consider facts outside

the Complaint only on a properly supported motion for summary

judgment.

     Tyler argues that Plaintiffs offer no plausible basis for

relief because their factual allegations “assert in an entirely

conclusory manner that Tyler and its Odyssey software, which was

installed at the Shelby County Criminal Courts, [were] respon-

sible for problems at the Shelby County Jail.”    (ECF No. 105-1

at 906 (emphasis in original).)

     Plaintiffs respond that the factual allegations in the Third

Amended Complaint plausibly connect Tyler’s software to the prob-

lems at the Jail.   (See ECF No. 109 at 1021.)    Plaintiffs cite

several allegations including their assertion that “successful

integration of Odyssey was essential for the full Computer Track-

ing System to be operational so that, among other things, inmates

would not become ‘lost’ in the Shelby County Jail and that their

booking numbers, charges, bonds and other information would ap-

pear at all stages of their incarcerations in the Computer Track-

ing System.”   (Id. (citing ECF No. 103 ¶ 43).)   Plaintiffs cite

their allegation that Tyler knew Odyssey “was not a good fit for

the County’s needs[,]” but that Tyler “attempted to ‘shoehorn’

the government entity’s system to Odyssey in order to ‘make it

fit.’”   (Id. (citing ECF No. 103 ¶¶ 37, 38).)    Plaintiffs also

cite their allegation that Tyler “did not property integrate

                               13
Odyssey with the Computer Tracking System . . ., thus causing

the wrongful conduct alleged herein.”       (Id. (citing ECF No. 103

¶ 47).)

     Plaintiffs’ allegations, taken together, are not “mere con-

clusory statements.”   Haddad v. Randall S. Miller Assocs., PC,

587 F. App’x 959, 962 (6th Cir. 2014) (quotation omitted).

Plaintiffs allege sufficient detail about the nature of Tyler’s

software, how it was intended to function, and how the software

contributed to the problems at the Jail. Plaintiffs’ allegations

connecting Tyler to the events at the Jail are sufficient to

satisfy the liberal pleading standard of Rule 8(a) of the Federal

Rules of Civil Procedure.

     Tyler argues that the Contract, incorporated by reference

into the Third Amended Complaint, contradicts Plaintiffs’ alle-

gations and makes clear that Tyler “had no responsibility for

the jail management system or the integration system between the

court management system and the jail.”        (ECF No. 111 at 1054.)

Tyler contends that, under the terms of the Contract, Tyler was

required to implement its Odyssey software only for the Shelby

County Criminal Court and the Criminal Division of the Shelby

County General Sessions Court.        (ECF No. 105-2 at 947.)   Tyler

argues that the Contract gave other vendors responsibility for

the computer system at the Jail.         (See ECF No. 105-1 at 908)

(citing Contract, ECF No. 105-2 at 947).

                                 14
      Although a court must accept all well-pled facts as true,

if a document referenced in the complaint contradicts the alle-

gations in the complaint, the document “trumps the allegations.”

Williams v. CitiMortgage, Inc., 498 F. App'x 532, 536 (6th Cir.

2012) (quoting N. Indiana Gun & Outdoor Shows, Inc. v. City of

S. Bend, 163 F.3d 449, 454 (7th Cir. 1998)).              The Court must

determine whether the Contract contradicts Plaintiffs’ allega-

tions. 2

       Both parties cite the Project Overview section of the

Statement of Work in the Contract.        That section defines Tyler’s

responsibilities as follows:

      This Statement of Work covers the replacement of Shelby
      County’s in house developed Court Case Management System,
      JSS. In conjunction with the replacement of JSS, Shelby
      County will also be replacing JMS - its current Jail Man-
      agement System used by the Jail and IMS - the current Inmate
      Management System used by the Correction Center. The cur-
      rent JMS/IMS/JSS systems are tightly integrated with a cus-
      tom written interface. The new iCJIS will be integrated
      using a service Oriented Architecture solution and an En-
      terprise Service Bus solution (Info Hub). Software AG’s
      webMethods will be the Info Hub solution and Global
      Tel*Link’s OSI Offender Management System will be imple-
      mented for the Jail and the Correction Center. . . .

      The new Offender Management System, the Court Case Manage-
      ment System . . . will be part of the Enterprise Service

2 Ordinarily, a court may not consider matters outside the pleadings in de-

ciding a Rule 12(b)(6) motion to dismiss unless the motion is treated as a
motion for summary judgment under Rule 56. See Gavitt v. Born, 835 F.3d 623,
640 (6th Cir. 2016). However, a court may consider “exhibits attached to
defendant's motion to dismiss, so long as they are referred to in the com-
plaint and are central to the claims contained therein, without converting
the motion to one for summary judgment.” Id. The Court will consider the
Contract because it is referred to in Plaintiffs’ Third Amended Complaint,
its terms are central to the dispute, and it is attached to Tyler’s Motion
to Dismiss.

                                    15
     Bus solution (Info Hub) as well as integrated with Shelby
     County’s current document management solution, OnBase.
     These systems will be so integrated that a single system
     will not be able to go live without the data exchanges in
     place from the other iCJIS systems. The timelines of the
     Court System Statement of Work is dependent upon the time
     lines of the other iCJIS partners.

(ECF No. 105-2 at 947-48 (emphasis added).)

     Tyler argues that this provision of the Contract shows it

“was not responsible for the jail inmate tracking systems and

did not install Odyssey for the jail.”     (ECF No. 105-1 at 913

(internal quotation marks omitted).)      Plaintiffs contend the

provision supports, rather than contradicts, their allegation

that Tyler was responsible for the Jail’s problems.     (ECF No.

109 at 1021 (citing ECF No. 103 ¶ 42).)

     The quoted provision of the Statement of Work does not

establish the precise nature of Tyler’s involvement in the pro-

ject.   The Statement of Work does appear, however, to give Tyler

responsibility for integrating the Enterprise Service Bus, which

included the Offender Management System used by the Jail, with

the Odyssey software.    (See Contract, ECF No. 105-2 at 945.)

Plaintiffs’ allegations that Tyler’s Odyssey software had a role

in what occurred at the Jail are not contradicted by this portion

of the Contract.

     Other provisions of the Contract connect Tyler to the Jail’s

computer systems.   The “Integration Scope” of the Contract pro-

vides that Tyler was to install “the Odyssey Translation Bus,

                                16
which will provide a standardized set of integrations data ser-

vices . . . [that] will [serve as] the interaction point between

the courts’ data system and the County’s Enterprise Service Bus

(ESB), or Hub.”   (ECF No. 105-2 at 950 (emphasis added).)     Tyler

was to provide integration services such as “[r]eal-time data

queries from the County’s Hub/ESB to Odyssey in . . . compliant

message formats” and vice versa.     (Id. (emphasis added).)    The

“compliant message formats” were necessary to exchange infor-

mation on defendant names, warrants, charges, custody status,

fees, bond amount, and other data points.    (See App. C, ECF No.

105-2 at 967–73.)

     These provisions of the Contract connect Tyler’s Odyssey

software to the ESB, one of the systems “so integrated” with the

iCJIS’s other systems that the full iCJIS could not “go live”

without it.    (Contract, ECF No. 105-2 at 948.)   Tyler’s respon-

sibility for developing the ESB supports Plaintiffs’ allegation

that Odyssey was “[a]t the heart of the new Computer Tracking

System” and that “the successful integration of Odyssey was es-

sential for the full Computer Tracking System to be opera-

tional[.]”    (ECF No. 103 ¶¶ 23, 43.)

     Tyler argues that, under the Contract, it had a limited

role in the iCJIS.   Tyler points to the section of the Statement

of Work providing that “all data translations that need to be

done in order to map data from Odyssey to the Hub/ESB and other

                                17
agencies integrated via the Hub/ESB will be performed by the

County’s System’s Integrator, which at the time [the Contract]

was written ha[d] yet to be awarded.”     (Contract, ECF No. 105-2

at 950.)   Although this provision appears to contemplate that

some other provider will integrate Odyssey’s data exchange func-

tions with the ESB, it does not establish that Tyler itself did

not eventually perform that task.   This provision also does not

establish that there were no problems with Tyler’s software

arising from some feature other than its integration with other

systems.

     At this stage of the litigation, the Court must view the

facts in a light most favorable to Plaintiffs and resolve all

factual questions in their favor.   Because no provision of the

Contract explicitly contradicts Plaintiffs’ allegations that Ty-

ler was involved with the events at the Jail, the Court must

accept Plaintiffs’ allegations as true.    See Mackley v. Sullivan

& Liapakis, P.C., 1999 WL 287362, at *3 (S.D.N.Y. May 7, 1999)

(an incorporated document that “merely cast[s] doubt” on the

plaintiff’s allegations does not contradict the complaint).

           2.   Causation and Proximate Causation

     Under Tennessee law, “causation in fact” and “proximate

causation” are distinct elements of negligence.     See Hale v. Os-

trow, 166 S.W.3d 713, 718 (Tenn. 2005).   Causation in fact refers

to the cause and effect relationship between the defendant’s

                               18
conduct and the plaintiff’s injury.     See id.   The defendant’s

conduct is a cause in fact if an injury would not have occurred

but for that conduct.   See id.; Smith v. Cherry, No. M2005-01168-

COA-R3CV, 2006 WL 1724629, at *4 (Tenn. Ct. App. June 22, 2006).

“It is not necessary that the [defendant’s] act be the sole cause

of the plaintiff’s injury, only that it be a cause.”       Hale, 166

S.W.3d at 718 (emphasis in original).

     The Third Amended Complaint alleges that Tyler failed to

tailor the Odyssey software adequately to the Shelby County gov-

ernment system and “caused the massive and disturbing problems

with the [Shelby] County and the Jail [systems]. . . .”       (Third

Am. Compl., ECF No. 103 ¶ 38.)   The Third Amended Complaint also

alleges that “[Tyler] did not properly integrate Odyssey with

the Computer Tracking System . . . [and] failed to properly test

Odyssey[.]”   (Id. ¶ 47.)

     The named Plaintiffs claim the following injuries:

     Plaintiff Turnage claims his eighty-hour detention arose

from “an instrument that should have already been purged from

the Odyssey System. . . .”   (Id. ¶ 75.)

     Plaintiff Brown represents he was detained seven days after

the charges against him were dismissed.    (Id. ¶ 77.)

     Plaintiff Tate represents that he was prevented from posting

bond to secure his release for five days because “he was not in

the Computer System and thus could not post bond.”       (Id. ¶ 78.)

                                 19
     Plaintiff Melton represents he was detained four days after

entry of an order for his release because the “order was not in

the Computer System.”   (Id. ¶ 79.)

     Plaintiff Powell represents that, on his arrest, the “com-

puter system . . . indicated that there was an active warrant

for his arrest on the charge of being a convicted felon in

possession of a weapon.”    (Id. ¶ 81.)   When he was taken before

a judge, Powell had to be “returned to the jail because the

Odyssey System did not reflect any pending case against” him.

(Id.)   After posting bond, Plaintiff Powell was detained for two

additional days.   (Id.)

     Plaintiff Burgess represents that the Odyssey System failed

to show that a warrant for his arrest had been recalled, leading

to his arrest and incarceration for five days.         (Id. ¶ 83.)

After his release, the Odyssey System did not show the recalled

arrest warrant until four months later.     (Id. ¶ 84.)

     Plaintiff Boyd represents that he was arrested without a

warrant and incarcerated.     (Id. ¶ 85.)     It took the Odyssey

System seven days to show Plaintiff Boyd was “booked.”       (Id.)

Only after the computer showed Plaintiff Boyd’s status was he

afforded a probable cause review.     (Id.)     Plaintiff Boyd was

also detained for two days after posting bond.     (Id. ¶ 86.)

     Plaintiff Drain represents that he was arrested without a

warrant and incarcerated.   (Id. ¶ 88.)   The Odyssey System showed

                                20
Plaintiff Drain was “booked” five days later.              (Id.) Only after

the computer showed Plaintiff Drain’s status was he afforded a

probable    cause   review.        (Id.)    After    Plaintiff    Drain   was

“booked,” his attempt to post bond was refused because bond “did

not appear in the clerk’s case management software until” three

weeks later.    (Id. ¶ 90.)

       Assuming Plaintiffs’ allegations to be true, Plaintiffs

have pled facts establishing cause in fact.                But for Tyler’s

failure to sufficiently integrate and design the Odyssey soft-

ware, the iCJIS would have worked properly, and Plaintiffs would

not have been detained unlawfully.

       Proximate cause “encompasses the whole panoply of rules

that may deny liability for otherwise actionable causes of harm.”

Kilpatrick v. Bryant, 868 S.W.2d 594, 598 (Tenn. 1993) (quotation

omitted).    To establish proximate cause, Tennessee courts apply

a three-prong test: (1) the defendant’s conduct must have been

a “substantial factor” in bringing about the plaintiff’s harm;

(2) there is no rule or policy that should relieve the defendant

from liability because of the manner in which injury occurred;

and (3) the harm that the plaintiff suffered must have been

reasonably foreseeable by a person of ordinary intelligence and

prudence.    See McClenahan v. Cooley, 806 S.W.2d 767, 775 (Tenn.

1991); Nichols v. Knox Cty., Tennessee, No. E201401566COAR3CV,

2015   WL   6661485,   at     *5   (Tenn.   Ct.     App.   Nov.   2,   2015).

                                      21
“Foreseeability is ‘the crucial factor in the proximate cause

test because, if the injury that gives rise to a negligence case

could not have been reasonably foreseen, there is no proximate

cause and thus no liability despite the existence of negligent

conduct.’”   Nichols, 2015 WL 6661485, at *5 (quoting King v.

Anderson Cty., 419 S.W.3d 232, 248 (Tenn. 2013)).

     Tennessee has adopted the meaning of “substantial factor”

given in the Restatement (Second) of Torts § 413.      See Waste

Mgmt., Inc. of Tenn. v. S. Cent. Bell Tel. Co., 15 S.W.3d 425,

431 (Tenn. Ct. App. 1997).    A factor is “substantial” when it

“has such an effect in producing the harm as to lead reasonable

men to regard it as a cause, using that word in the popular

sense, . . . rather than the so-called ‘philosophic sense,’ which

includes every one of the great number of events without which

any happening would not have occurred.”   RESTATEMENT (SECOND) OF

TORTS § 431, cmt. a.    Assuming Plaintiffs’ allegations to be

true, Tyler’s failure to integrate and design its software

properly is more than a mere “philosophical cause” of Plaintiffs’

over-detainments.   The Third Amended Complaint adequately al-

leges that Tyler’s conduct was a “substantial factor”.

     Tyler cites no rule or policy that should relieve it from

liability because of the manner in which the negligence has

resulted in the over-detainments.   The Court has found no such

rule or policy.

                               22
       Neither the Sixth Circuit nor any court in Tennessee has

addressed the foreseeability of harm arising from the installa-

tion, design, or integration of a computer systems for use in a

court or criminal system.       The United States District Court for

the Northern District of Texas addressed the issue in Davis

v. Dallas Cty., Tex., 541 F. Supp. 2d 844, 853 (N.D. Tex. 2008).

In Davis, Dallas County hired the defendant technology contrac-

tor to develop and integrate a new computer system for tracking

inmate information and exchanging that information among the

various agencies responsible for arrests, detentions, and re-

lease.      Id. at 847.   The plaintiff alleged that defects in the

new computer system caused some inmates to be detained beyond

the date set for their release.          Id.   The Davis Court held that

it was foreseeable that officials would rely on the information

presented by the computer system and that negligent design and

installation of the computer program would lead to officials

releasing prisoners beyond their proper term.          Id. at 853.

       The facts here are similar.         Tyler is also a technology

contractor hired to develop a computer system for tracking the

defendants in criminal cases.        (See Contract, ECF No. 105-2 at

947–48.)     Tyler could reasonably have foreseen that negligently

installing, designing, or integrating the Odyssey software would

lead   to    inmates   being   detained    beyond   their   proper   term.



                                    23
Plaintiffs have adequately pled that the harm they suffered was

reasonably foreseeable.

      Plaintiffs have pled a sufficient factual basis to establish

causation in fact and proximate causation.

                  3.     Economic Loss Doctrine

      Tyler argues that the economic loss doctrine bars Plain-

tiffs’   negligence     claim   because   Plaintiffs    seek   to    recover

“purely economic damages.”          (ECF No. 105-1 at 911, 918–24.)

Tyler contends that, “because Plaintiffs’ negligence claim seems

to relate to the ability of Tyler’s Odyssey software to perform

in the manner required by the Contract[,] . . . [in] that the

Odyssey software was defectively developed and implemented[,]”

the economic loss doctrine precludes Plaintiffs’ claim.              (Id. at

920.)    Tyler also argues that the Contract was predominantly for

goods, 3 and that Plaintiffs’ damages are purely economic.              (Id.

at 921-22.)

      Plaintiffs argue that Tyler provided services to which Ten-

nessee’s economic loss doctrine has no application.                 (ECF No.

109 at 1014–15.)       Plaintiffs also contend that the economic loss




      3 Tyler acknowledges a split about whether the economic loss doctrine

applies to non-product liability cases or contracts for services. (See ECF
No. 105-1 at 920.)    Because the economic loss doctrine does not apply to
Plaintiffs’ negligence claim, the Court need not address whether the economic
loss doctrine applies to non-product liability cases or hybrid service-goods
contracts.

                                     24
doctrine does not apply because Plaintiffs do not seek purely

economic damages.     (Id. at 1039-40.)

      Under Tennessee law, a plaintiff injured by another’s neg-

ligence    is   entitled   to   compensatory   damages.     See   Dedmon

v. Steelman, 535 S.W.3d 431, 437 (Tenn. 2017).            There are two

kinds of compensatory damages: (1) economic damages; and (2)

noneconomic damages.       Economic damages compensate the plaintiff

for the actual pecuniary losses that “naturally result from the

defendant’s wrongful conduct[.]”         Meals ex rel. Meals v. Ford

Motor Co., 417 S.W.3d 414, 419–20 (Tenn. 2013) (footnote omit-

ted).     Economic damages include out-of-pocket medical expenses,

future medical expenses, lost wages, and lost earning potential.

Id.     Noneconomic damages compensate the plaintiff for physical

pain and suffering, mental or emotional pain or anguish, physical

impairment, loss of companionship and society, inconvenience,

loss of enjoyment of life, and all other nonpecuniary losses.

See Dedmon, 535 S.W.3d at 438 (citing Elliott v. Cobb, 320 S.W.3d

246, 247 (Tenn. 2010)).

      Tennessee’s economic loss doctrine “prohibits the recovery

of purely economic damages for negligence when the plaintiff

lacks privity of contract with the defendant.”        John Martin Co.

v. Morse/Diesel, Inc., 819 S.W.2d 428, 430 (Tenn. 1991).               A

plaintiff who suffers purely economic harm may recover damages

only under contract law and not on a tort theory.         Id.; see also

                                    25
Messer Griesheim Indus., Inc. v. Cryotech of Kingsport, Inc.,

131 S.W.3d 457, 463 (Tenn. Ct. App. 2003).    The doctrine main-

tains the separation of tort law and contract law by preventing

a party from obtaining relief through tort law for disputes that

should be resolved according to contract principles.     Trinity

Indus., Inc. v. McKinnon Bridge Co., 77 S.W.3d 159, 171 (Tenn.

Ct. App. 2001) abrogated on other grounds by Bowen ex rel. Doe

v. Arnold, 502 S.W.3d 102, 117 (Tenn. 2016); see also Lincoln

Gen. Ins. Co v. Detroit Diesel Corp., 293 S.W.3d 487, 488 (Tenn.

2009).

     The economic loss doctrine does not apply when the plaintiff

seeks damages for nonpecuniary losses including personal inju-

ries and mental anguish.   See Messer, 131 S.W.3d at 463; Laxton

v. Orkin Exterminating Co., Inc., 639 S.W.2d 431, 431, 434 (Tenn.

1982) (damages allowed for mental anguish resulting from the

negligent contamination of plaintiffs' water supply); see also

Tenn. Code Ann. § 29-34-104 (providing that, “[i]n all causes of

action for personal injury or property damage brought on account

of negligence, strict liability or breach of warranty, including

actions brought under the provisions of the Uniform Commercial

Code, privity shall not be a requirement to maintain said ac-

tion”). The Court must determine whether Plaintiffs seek “purely

economic” damages.



                               26
     Plaintiffs claim a right to compensatory damages for their

alleged deprivation of liberty.     (Third Am. Compl., ECF No. 103

¶ 102.)   Plaintiffs allege that “each named Plaintiff and each

Class Member is entitled to $48,000 per day that they were un-

lawfully incarcerated or unlawfully re-incarcerated (approxi-

mately $2,000 per hour) for their loss of liberty.”   (Id. ¶ 103.)

     Unlawful imprisonment is not a purely economic injury. Eco-

nomic losses may accompany the loss of liberty, such as when an

incarcerated individual cannot work and earn wages.       Unlawful

imprisonment also implicates mental, emotional, and dignitary

injuries that are inherently nonpecuniary.    Damages for unlawful

imprisonment “redress the denial of free movement and the vio-

lation done to [an individual’s] dignity.”    Rhodes v. Lauderdale

Cty., Tenn., No. 2:10-cv-02068-JPM, 2012 WL 4434722, at *11 (W.D.

Tenn. Sept. 24, 2012) (quotation omitted).    Because the remedies

Plaintiffs seek do not constitute purely economic damages, the

economic loss doctrine does not apply.

     Plaintiffs have sufficiently pled factual matter to state

a negligence claim against Tyler that is plausible on its face

and that is not barred by the economic loss doctrine.

     Defendant Tyler’s motion to dismiss Plaintiffs’ negligence

claim is DENIED.




                               27
       B.   Negligent Training and Supervision Claim

       Tyler argues that Plaintiffs fail to state a claim for

negligent training and supervision because:

       Plaintiffs have not plead a single fact regarding what
       training or supervisory role specifically Tyler had,
       how Tyler was negligent in its training or supervision,
       what errors are attributable to negligent training or
       supervision, how such negligent training or supervi-
       sion is the proximate cause of any specific Plaintiffs’
       alleged injury, whether specific employees were unfit
       for the job, or whether Tyler had knowledge of the
       employees’ alleged unfitness for the job.

(ECF No. 105-1 at 916.)

       Under Tennessee law, a plaintiff may recover for negligent

hiring, supervision, or retention of an employee if he estab-

lishes, in addition to the elements of a negligence claim, that

the employer had knowledge of the employee’s unfitness for the

job.    Doe v. Catholic Bishop for Diocese of Memphis, 306 S.W.3d

712, 717 (Tenn. Ct. App. 2008)); see also Hays v. Patton-Tully

Transp. Co., 844 F. Supp. 1221, 1222 (W.D. Tenn. 1993).          To

establish the employer’s knowledge, the plaintiff must show that

the employer knew, or should have known through the exercise of

reasonable care, that the employee was not qualified to perform

the work for which he was hired.      See Davis v. Covenant Presby-

terian Church, No. M2013–02273–COA–R3–CV, 2014 WL 2895898, at *8

(Tenn. Ct. App. June 23, 2014) (citing Marshalls of Nashville,

Tenn., Inc. v. Harding Mall Assocs., Ltd., 799 S.W.2d 239, 243

(Tenn. Ct. App. 1990)).

                                 28
     The plaintiff must identify the employee whose actions in-

jured him and explain how the employee negligently injured him.

See Thompson v. Bank of Am., N.A., 773 F.3d 741, 755 (6th Cir.

2014) (applying Tennessee law); see also Gilliard v. JP Morgan

Chase Bank, N.A., 2012 WL 6139922, at *6 (E.D. Tenn. Dec. 11,

2012) (finding complaint does not state a claim for negligent

supervision because “it fail[ed] to identify any employee of any

defendant, who took any intentional action outside the scope of

the employee’s employment that caused a specific harm to plain-

tiffs”).

     Plaintiffs allege that Tyler “undertook the duties of train-

ing and supervising the County’s employees with respect to Od-

yssey and its functionality with the iCJIS system.             Defendant

Tyler failed to properly train and supervise these employees.”

(Third Am. Compl., ECF No. 103 ¶ 47.)       Plaintiffs also allege

that Tyler failed to “train and supervise its own employees and

. . . the County’s employees” in connection with Tyler’s Odyssey

software.   (ECF No. 103 ¶¶ 134, 135.)

     Plaintiffs’ allegations are a “formulaic recitation of the

elements” of a negligent training and supervision claim.         League

of United Latin Am. Citizens, 500 F.3d at 527 (6th Cir. 2007);

see Doe, 306 S.W.3d at 717.      Plaintiffs identify no specific

employees and do not explain how any specific employee’s actions

negligently   injured   them.   See   Thompson,   773   F.3d    at   755.

                                29
Plaintiffs do not allege that Tyler knew an employee under its

supervision was unfit to operate the Odyssey system. Plaintiffs’

general allegations of negligent supervision and training are

“mere conclusory statements” not supported by facts.    See id.;

Bundy v. Madison Cty., Tenn., No. 14-1337, 2015 WL 1957094, at

*3 (W.D. Tenn. Apr. 29, 2015).

     In their response to Tyler’s Motion to Dismiss, Plaintiffs

represent that, “[h]ad Tyler conducted the end-to-end testing

set forth in their contract, they would have known that the

County employees were improperly trained to operate the iCJIS

system and Odyssey.”   (ECF No. 109 at 1024 (emphasis in origi-

nal).)   Plaintiffs represent that Tyler should have known the

employees it trained and supervised were unfit, but Tyler “will-

ful[ly] ignor[ed]” the employees’ lack of training by failing to

test its system.   (Id.)   Plaintiffs do not allege in the Third

Amended Complaint that Tyler willfully ignored Shelby County

employees’ unfitness to operate the new computer system.     The

Court may not consider new facts alleged in Plaintiffs’ Response.

See Neff v. Standard Fed. Bank, 2007 WL 2874794, at *9 (S.D. Ohio

Sept. 27, 2007).

     Because Plaintiffs have not pled sufficient facts to estab-

lish a plausible claim for negligent training and supervision,

Defendant Tyler’s Motion to Dismiss that claim is GRANTED.



                                 30
  V.     Conclusion

       For the foregoing reasons, Tyler’s August 20, 2018 Motion

to Dismiss is GRANTED in part and DENIED in part.



So ordered this 15th day of October, 2018.



                                /s/ Samuel H. Mays, Jr.
                              SAMUEL H. MAYS, JR.
                              UNITED STATES DISTRICT JUDGE




                                31
